Citation Nr: 0508410	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-08 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for the cause 
of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, J. C.




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
December 1943.  He died in April 2000.  The appellant is the 
veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued in May 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which determined that no new 
and material evidence sufficient to reopen the appellant's 
claim had been submitted.

The appellant and her daughter, J. C., testified at a hearing 
on appeal at the RO (Travel Board hearing) in May 2004 before 
the undersigned Veterans Law Judge; a copy of the transcript 
is associated with the claims file.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the appeal addressed in this 
decision.

2.  In an October 2000 rating decision, the RO denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death; the appellant was informed 
of this decision the following month but did not file a 
notice of disagreement within one year of notification.

3.  Evidence added to the record since the October 2000 
rating decision is new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the appellant's 
claim for service connection for the cause of the veteran's 
death.

4.  The veteran died on April [redacted], 2000.  The immediate cause 
of death was listed as myocardial infarction (MI) due to or 
as a consequence of pneumonia and aortic stenosis.

5.  The appellant was married to the veteran at the time of 
his death.

6.  At the time of the veteran's death, he was service-
connected for anxiety reaction with depression, rated as 100 
percent disabling; bilateral hearing loss, rated as 70 
percent disabling; and hemorrhoids and otitis media (formerly 
rated with defective hearing), each rated separately as 
noncompensably disabling; for a combined disability rating of 
100 percent.

7.  There is no competent evidence that establishes a nexus 
between the cause of the veteran's death and service or shows 
that the veteran's service-connected disabilities 
substantially or materially contributed to the cause of his 
death.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision, denying service 
connection for the cause of the veteran's death, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence has been received since the 
October 2000 rating decision sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2004).  

3.  A service-connected disability(ies) did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 
38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to receipt of the claim, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  In August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The amendments, which 
apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2004)).  Because the appellant's claim 
to reopen the previously denied claim of service connection 
for the cause of the veteran's death was received in May 
2002, these regulatory provisions apply.  The Board observes, 
however, that the VCAA appears to have left intact the 
requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  38 
U.S.C.A. § 5103A(f) (West 2002).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of whether new and material 
evidence has been received to reopen a claim for service 
connection for the cause of the veteran's death and the 
merits of the reopened claim.  VA has complied with the 
notice and duty to assist provisions of the VCAA.  
Specifically, the appellant was advised by VA of the 
information required to substantiate the claim on appeal.  In 
this regard, the Board notes that collectively, by various 
informational letters, a VCAA letter dated in March 2002, 
rating decisions issued in November 2000 and April 2002, a 
February 2003 statement of the case (SOC), and an April 2003 
supplemental statement of the case (SSOC), the appellant was 
provided with information regarding the evidence needed to 
reopen and substantiate her service-connection claim.  She 
was informed of the need to submit new and material evidence 
sufficient to reopen the previously denied claim and in the 
VCAA letter, an SOC and an SSOC, the appellant was given 
specific information with respect to the changes in the 
regulations governing new and material evidence and in the 
law pursuant to the VCAA, as well as to the new VA duties to 
assist and notify pursuant to the VCAA.  The appellant was 
also given the opportunity to identify additional relevant 
evidence that might substantiate her claim in the cover 
letter accompanying the SSOC.  The appellant and her daughter 
testified at a May 2004 Travel Board hearing.  At that 
hearing, the appellant's daughter testified that they tried 
to get in touch with some of the previous doctors but were 
unable to obtain any prior medical records because they had 
been destroyed as the doctors had moved or passed away.  The 
appellant indicated that she was unable to obtain any private 
treatment records.  The Board observes that, where records 
are unavailable, "VA has no duty to seek to obtain that which 
does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 
(1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  
Furthermore, the appellant and her representative provided 
additional evidence, argument and comment.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim.  

Board finds that VA has obtained, or made reasonable efforts 
to obtain, all evidence, which might be relevant to her 
claim.  Accordingly, the Board finds that no further 
assistance to the appellant in acquiring medical evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).  Under 
these circumstances, the Board finds that the service medical 
records, VA treatment records, rating actions, VA medical 
opinion, private physicians' statements, hearing testimony, 
information from the Internet, and lay statements, are 
adequate for determining whether new and material evidence 
has been received and whether the criteria for service 
connection for the cause of the veteran's death have been 
met.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  The Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

The Board has decided to reopen the appellant's earlier 
denied service-connection claim and adjudicate it on the 
merits.  In such cases, the VA General Counsel has held that 
the notice provisions of the VCAA are not applicable to 
reopened service-connection claims, where VCAA notice has 
already been provided.  See VAOPGCPREC 8-2003 (holding that 
"[i]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  Even so, the Board observes that the 
October 2000 rating decision and its cover letter, informed 
the appellant of what was needed to substantiate her service-
connection claim.  Moreover, the SOC in the reasons and basis 
section went into detail about what was needed to establish 
service connection for the cause of the veteran's death  The 
Travel Board hearing testimony was taken solely on the issue 
of service connection for the cause of the veteran's death.  
The appellant submitted additional evidence from the Internet 
(discussed in the SSOC) and, to reopen her claim, had 
submitted a private doctor's opinion that had not been before 
the RO in October 2000.  Thus, the RO provided notice of what 
was needed both to reopen and substantiate the appellant's 
service-connection claim on the merits and the appellant, her 
daughter and representative provided additional evidence, 
argument and comment with regard to establishing service 
connection on the merits.

Thus, although the VCAA notice letter that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  By various informational letters, an SOC and an SSOC, 
and their accompanying notice letters, the RO satisfied the 
fourth element of the notice requirements.  In particular, in 
a March 2002 letter, the RO gave the appellant an opportunity 
to tell VA about any evidence the RO might not have 
considered, informed her of what information VA had received 
and was responsible for obtaining, what information was 
needed to establish entitlement to the benefits she is 
seeking, and what she needed to do to help VA.

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.

In light of the foregoing, the Board finds that the RO has 
notified the appellant of the evidence needed to reopen and 
adjudicate her service-connection claim for the cause of the 
veteran's death on the merits and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition.  In light of the above, the Board finds that 
there has been no prejudice to the appellant in this case 
that would warrant further notice or development, her 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Bernard, 
4 Vet. App. at 393.

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen her previously 
denied claim of entitlement to service connection for the 
cause of the veteran's death.  Although the RO determined 
that no new and material evidence had been received to reopen 
her claim for service connection for the cause of the 
veteran's death in the April 2002 rating decision, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In this regard, the Board observes that, in an October 2000 
rating decision, the RO denied service connection for the 
cause of the veteran's death.  The appellant did not file a 
notice of disagreement (NOD) with that decision within one 
year of notification.  In an April 2002 rating decision, the 
subject of this appeal, the RO determined that no new and 
material evidence had been received to reopen the appellant's 
claim for service connection for the cause of the veteran's 
death.  In a May 2002 NOD, the appellant sought to reopen her 
service-connection claim.

Since the appellant did not submit a notice of disagreement 
within one year of notification of the October 2000 rating 
decision, it became final and is not subject to revision on 
the same factual basis.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. 
§§ 3.104(a), 20.1103 (2003, 2004).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2004).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  

The pertinent evidence of record at the time of the October 
2000 rating decision consisted primarily of the veteran's 
service medical records and claims file, VA examination 
reports, treatment records from the veteran's VA nursing 
home, a September 2000 VA medical opinion, and an August 2000 
private physician's statement.

Evidence presented or secured since the October 2000 rating 
decision includes additional private physicians' statements 
with opinions linking the veteran's stress and service-
connected psychiatric disability to his general military 
service as contributing to his death, information from the 
Internet, testimony presented at a Travel Board hearing, and 
various lay statements.  This evidence is clearly new, in 
that it is not redundant of other evidence previously 
considered.  Moreover, the evidence is material to the issue 
under consideration, as it includes additional private 
physician opinions linking the veteran's nervous problems to 
his death and claims by the appellant and her daughter that 
the medication that the veteran took for malaria and his 
service-connected psychiatric disability led to his death, 
which would raise a reasonable possibility of substantiating 
the claim.  Accordingly, the appellant's claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

Service Connection for Cause of Death

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity 
in service is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Certain chronic disabilities, such as 
cardiovascular disease, will be presumed to be related to 
service if manifested to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

To establish service connection for the cause of the 
veteran's death, evidence must be presented, which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2004); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Board finds persuasive medical evidence 
demonstrates the veteran's cause of death was not incurred in 
or aggravated by service and that a service-connected 
disability did not substantially or materially contribute to 
the cause of his death.  There is no probative evidence that 
the veteran's service-connected disabilities contributed 
substantially or materially to the cause of his death.  

Service records show that the veteran was not in combat and 
that in January 1943 he was diagnosed in New Guinea with 
malaria and later hospitalized.  In March 1943, the veteran 
was again hospitalized with a history of having defective 
hearing and chronic otitis media, right ear.  A malaria smear 
taken at that time was negative and the disposition board 
recommended that he be assigned to limited service duty in 
April 1943.  In October 1943, the veteran was hospitalized 
again and diagnosed with psychoneurosis, following news from 
his wife that she no longer cared for him, and it was 
recommended that he be returned to the United States.  The 
veteran was discharged early, after Medical Board proceedings 
in December 1943, due to severe, chronic bilateral otitis 
media and bilateral defective hearing, which pre-existed 
service.

At a March 1944 VA examination, the veteran's cardiovascular 
system was noted to be normal and he was diagnosed with 
psychoneurosis, mixed type.  In a March 1944 rating decision, 
VA did not grant service connection for malaria, noting that 
it was not found on the last examination.

At an October 1946 VA examination, the veteran reported that 
he served about two years in Australia and New Guinea, where 
he had two attacks of malaria in January 1943 and was 
hospitalized for 20 and 30 days, respectively.  He indicated 
that after his return to the United States in November 1943, 
he had had only one attack in January 1946 and that he did 
not consult a physician but treated himself with Atabrine, 3 
tablets daily for 15 days.  The veteran stated that he had 
had no more attacks but still took 2 Atabrine tablets daily 
now and then when he did not feel right.  Malaria was not 
found on examination and the diagnoses included chronic 
malaria from history and record only and psychoneurosis, 
anxiety type, moderate.  Subsequent VA examination and 
hospital reports show the veteran's cardiovascular system as 
normal until an April 1981 VA hospital report, which 
reflected that the veteran was evaluated by cardiology 
because of a history of old tachycardia, recurrent atrial 
flutter secondary to mitral valve prolapse.  The consultant 
found the veteran asymptomatic and felt that he was 
adequately maintained on Digitalis and Quinidine and 
electrocardiograms (EKGs) showed only old inferior infarction 
and ST-T wave changes due to Digitalis effect.  During a 
September/October 1982 VA hospitalization, a heart 
examination was clear and a cardiology consult reflected an 
EKG with normal sinus rhythm and a recommendation to continue 
on the same medications.  An April 1996 VA record shows heart 
rate regular with a grade II/IV systolic murmur as before and 
a history of atrial flutter.  A May 1996 VA hospital report 
showed that an EKG revealed normal sinus rhythm with some 
nonspecific ST and T wave abnormalities, unchanged from 
previous EKGs. 

In December 1998, the veteran was admitted to a VA nursing 
home.  He had aortic stenosis and mitral valve disease and 
had chosen not to have surgery to correct either problem.  
The veteran also had atrial flutter and cerebral ischemia 
with progressive dementia and peripheral vascular disease and 
increased depression for the past two years.  On admission, 
examination of his heart showed no bruits but a blowing high 
pitched grade IV diastolic murmur was heard throughout the 
left side of the chest.  His heart rate and rhythm were 
regular and S1 and S2 were heard.  The veteran was admitted 
for long-term care as his wife was unable to keep him 
satisfied in any nursing home setting and she was unable to 
care for him any longer in her home.  The veteran seemed to 
adjust somewhat better than he had in the past as he knew 
this was his home and he would not be going to another 
nursing home.  On the evening before his death, the veteran's 
temperature spiked but by early morning it had come down and 
he was feeling better.  His wife  visited with him and he had 
an X-ray and lab done.  A review of the X-ray showed 
increased infiltrate on the whole right side and he was 
placed on Levafloxin and nebulizer treatments.  The veteran 
was being placed in bed following a bowel movement and a 
nebulizer treatment when he became limp and difficult to 
arouse.  He was placed on the seriously ill list just minutes 
prior to his death.  The cause of death was attributed to an 
MI due to pneumonia and aortic stenosis.  The family chose 
not to have an autopsy and his remains were later cremated.

At a May 2004 Travel Board hearing, the appellant and her 
daughter testified.  The appellant's representative indicated 
that the veteran contracted malaria twice during service in 
1943 and that he had a third attack in 1946; and that, during 
the last attack, the veteran did not seek a physician but 
self-medicated himself with Atabrine, 3 tablets daily for 15 
days.  He also noted that the veteran was prescribed 
Thorazine to treat his anxiety reactions and that this 
medicine is known to cause heart attack, rapid heart beat, 
and irregular blood pressure.  The appellant's daughter 
testified that they tried to get in touch with some of the 
previous doctors but were unable to obtain any prior medical 
records because they had been destroyed as the doctors had 
moved or passed away.  The appellant indicated that she was 
unable to obtain any private treatment records.  Basically, 
the appellant claims that the veteran's MI approximately 
resulted from the medication used to treat his service-
connected anxiety reaction, with aggravation in premature 
stages by the medication required to treat malaria.

The veteran died in April 2000.  The immediate cause of death 
was listed as MI due to or as a consequence of pneumonia and 
aortic stenosis.  At the time of the veteran's death, he was 
service-connected for anxiety reaction with depression, rated 
as 100 percent disabling; bilateral hearing loss, rated as 70 
percent disabling; and hemorrhoids and otitis media (formerly 
rated with defective hearing), each rated separately as 
noncompensably disabling; for a combined disability rating of 
100 percent.  The appellant was married to the veteran at the 
time of his death.  In various statements and testimony, the 
appellant, her representative, and private physicians contend 
that the veteran's service-connected psychiatric disorder or 
medication taken by the veteran of it or for malaria 
contributed to his death.

The Board has thoroughly reviewed the evidence of record, but 
there is no evidence in the claims file to support a finding 
that the veteran incurred a "chronic" disease within one year 
following separation from service, such as cardiovascular 
disease.  There is no competent evidence establishing that 
the cause of the veteran's death was due to his military 
service or his service-connected disabilities.  There is no 
competent medical opinion attributing the veteran's service-
connected psychiatric disability and medications used by the 
veteran for it and for malaria to the veteran's death or that 
his cardiovascular disease was manifested to a compensable 
degree within one year following the veteran's discharge from 
service.  Without any competent evidence of a nexus between 
the cause of the veteran's death and service, to include the 
applicable presumption period, the claim for service 
connection for cause of the veteran's death must be denied.

The Board acknowledges that, in an August 2000 statement, the 
veteran's treating physician, J. R. S., M.D., indicated that 
the veteran's service-connected nerve/stress syndrome with 
anxiety, agitation and paranoid ideation persisted after 
discharge and greatly magnified and progressed to the point 
that he needed 24-hour observation and care and opined that 
the veteran's deterioration hastened his death and 
precipitated a premature preceding deterioration of health, 
leading to his death.  In a February 2002 statement, Dr. J. 
R. S. revealed that he had treated the veteran for at least 
16 years before his death; that, in 1989, the veteran 
underwent cardiac catheterization, which showed a congenital 
anomalous origin of the right coronary artery but all vessels 
were open and left ventricular function was normal at that 
time.  The veteran had problems with atrial arrhythmias, 
starting in November 1995 and gradually developed more 
significant aortic stenosis and mild aortic insufficiency but 
was not felt to be a surgical candidate in October of 1996, 
since he was not having significant symptoms related to this 
particular valve problem at the time.  Dr. J. R. S. added 
that he was sure war stresses when the veteran was in service 
had an impact on the veteran's cellular, tissue and organ 
aging; that the veteran had considerable mental and 
personality issues during the past 15 to 16 years that the 
doctor cared for him; and that there certainly could be a 
significant contribution of stresses during war that impacted 
the veteran for the remainder of his life.  Dr. J. R. S. 
opined that the veteran's health was impacted as a result of 
his service involvement, as it would be hard to argue against 
the fact that the stresses of war, both mental and physical, 
take their toll on our soldiers, and these stresses 
contributed to the veteran's disabled capacity for the last 
16+ years of his life. 

In a March 2002 statement, an internal medicine specialist, 
Dr. M. W. indicated that he had reviewed the veteran's 
records and that he concurred with Dr. J. R. S. that the 
veteran's condition could be aggravated by the stress induce 
by prior psychological trauma.  Also in a March 2002 
statement, an ear, nose and throat specialist, R. W. M., 
M.D., indicated that he had cared for the veteran between 
1992 and 1996 for chronic perforation of the right ear with 
recurrent middle ear infections intermittently and recurring 
fungal infection and granular myringitis ulcerating the left 
eardrum, which recurred on a very frequent basis.  The 
veteran had significant hearing loss due to neurosensory 
damage as well as the perforation in the right ear.  In 
support of the appellant's application for VA benefits, Dr. 
R. W. M. added that the veteran had numerous stressors 
affecting his general health and cardiac status and that, in 
addition, to his war experiences and the chronic infections 
in his subsequent life, he required significant and frequent 
medical care in addition to the numerous treatments that he 
was providing the veteran.

In March 2003, the appellant submitted medical information 
gathered from the Internet reflecting that antimalarial drugs 
can have a toxic effect on the heart, including circulatory 
arrest, cardiogenic shock, conduction disturbances and 
ventricular arrhythmias and that the stress of war may lead 
to heart disease.  Although this information appears to 
support the appellant's contention that antimalarial 
medication can affect the cardiovascular system, the Board 
does not assign this type of evidence much weight, as it does 
not establish a relationship between the veteran's cardiac 
problems and his period of service or his death with any 
degree of certainty.  Further, this article does not address 
the facts that are specific to the veteran's case.  Medical 
treatise evidence, however, can provide important support 
when combined with an opinion of a medical professional.  
Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, 
the record does not contain an accompanying opinion of a 
medical professional linking or suggesting a link between the 
veteran's medications for malaria and his period of service 
or his death.  Thus, the Board concludes that this 
information is insufficient to establish the required medical 
nexus opinion.

It appears that, even though Dr. J. R. S. treated the veteran 
for around 16 years and Dr. R. W. M. treated the veteran for 
4 years, neither treated the veteran for malaria or his 
service-connected nervous disorder nor treated the veteran 
for his final illness.  Their statements, along with that of 
Dr. M. W., do not indicate the basis of their opinion that 
the veteran's nervous disorder contributed to his death, 
except for the appellant's urging that they do so, a general 
opinion that the veteran's condition could be aggravated by 
the stress induced by prior psychological trauma and war 
experiences, and a review of some VA treatment records.  None 
of these physicians discussed malaria in relation to the 
veteran's death.  Mere acquiescence with the appellant's 
contentions and a cursory review of selected VA medical 
records does not constitute competent medical evidence of 
diagnosis or causality.  LeShore v. Brown, 8 Vet. App. 406 
(1996).  The Board finds that the private physicians' 
statements are not definite opinions as to the question of 
whether the veteran's service-connected psychiatric 
disability contributed substantially or materially to the 
cause of the veteran's death.  The Board is not bound to 
accept medical opinions or conclusions, which are based on a 
history supplied secondarily by his family members, where 
that history is unsupported by the medical evidence.  See 
Black v. Brown, 5 Vet. App. 177, 180 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the private physicians' 
statements suggesting a link between the veteran's service-
connected psychiatric disability and his war experiences and 
his April 2000 demise, to be unpersuasive since the basis 
appears to be based on the assertions made by the veteran's 
wife and a cursory review of selected VA treatment records.  
Any statements linking the veteran's service-connected 
psychiatric disability and alleged war stressors to his death 
are speculative in nature in light of the facts that the 
veteran did not serve in combat, was normally assigned to 
quartermaster duties, and spent the majority of the last year 
of service in the hospital due to malaria, ear and hearing 
disorders and his nervous condition.  Thus, a nexus between 
the veteran's death and service or his service-connected 
psychiatric disability is not established.  See 38 C.F.R. § 
3.312.

In contrast, the Board finds the September 2000 VA examiner's 
opinion more persuasive.  After a thorough review of the 
claims file and service medical records, the VA examiner 
opined that the veteran's nervous or mental condition did not 
significantly contribute to the veteran's demise at least in 
the days and hours just prior to his death.  He stated that, 
from a review of the VA nursing home treatment plan, it was 
clear that the veteran was emotionally stable, or at least in 
his usual state at the time of his demise.  The examiner did 
not see any change in the medications or the veteran's 
nervous condition or any different interventions from the 
nursing staff that would indicate that the veteran was having 
more or less trouble with this.  The veteran had been a very 
nervous, preoccupied individual who had been quite demanding 
and suspicious of people, which may have led to his being 
placed in a nursing home along with a combined number of 
disabilities.  However, it was not the examiner's opinion 
that the veteran's nervous condition significantly 
contributed to his demise.  Without any competent evidence of 
a nexus between the cause of the veteran's death, MI, and his 
service-connected disabilities, the claim for service 
connection for the cause of the veteran's death must be 
denied.

The only remaining evidence the appellant has submitted that 
supports her claim are her own statements and testimony, 
along with others made by her daughter and representative, 
who have asserted that the veteran's service-connected 
psychiatric disability and the medications he took for it and 
malaria contributed to his death.  They, as laypersons, with 
no apparent medical expertise or training, are not competent 
to comment on the presence, or etiology, of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Thus, 
their statements do not establish the required evidence 
needed, that is, a nexus between the veteran's service-
connected disabilities and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

New and material evidence sufficient to reopen the 
appellant's claim for service connection for the cause of the 
veteran's death has been received and the claim is reopened.  
To this extent, the appeal is granted.  

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


